DETAILED ACTION

EXAMINER’S REMARKS
Examiner notes that where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art and that a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims in view of In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) (MPEP § 2173.06.II.).  Art has not currently been applied to Claims 41-43 since the amendment introduces great confusion as to what is being claimed in Claims 41-43.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment claim in at least Claim 41 reciting a stackable infusion filtration and storage system wherein the system comprises a first container, a sleeve, and a second container with the features as recited in Claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  None of the drawings shows an embodiment comprising a first container, a sleeve, and a second container as claimed in at least Claim 41.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the limitation “the boundaries” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation “the at least one sidewall” in line 8.  It is unclear if this refers to “at least one sidewall” associated with “a first container” as recited in Claim 41, line 3, “at least one sidewall” associated with “a sleeve” as recited in Claim 41, line 6, or to an entirely different at least one sidewall.
Claim 41 recites the limitation “the sleeve comprising at least one sidewall having an annular shoulder and an open interior and an open bottom extending within the boundaries of the at least one sidewall” in lines 6-8.  It is unclear what structure is being modified by the phrase “extending within the boundaries.”  It is unclear if the phrase 
Clarification is required.
Claims 42-43 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1-2, 4-5, 9-12, 23, 28-29, and 37-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art, by itself or in combination, teaches a stackable infusion filtration and storage system, the system comprising a first container, having a plurality of apertures disposed on at least one of a bottom or at least one sidewall of the first container, a second container sized to receive the first container wherein the second container comprises a closed bottom, at least one sidewall, and an open interior chamber, and a third container comprising a closed bottom, at least one sidewall, and an open interior chamber wherein the bottom of the first container sits within the open interior chamber of the second container a distance above the bottom of the second container wherein the bottom of the first container sits within the open interior chamber of the second container a distance above the bottom of the second container when the first and second container are assembled together in a stacked and nested relationship wherein the first container contains an infused butter mixture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.